The application for writ of error in this case is refused, for the reasons that the Court of Civil Appeals correctly held that the evidence did not establish a contract to ship and deliver the sheep within a given time, as alleged; and also because there does not appear from the facts as found to have been any evidence that the deviation from the agreed route caused the plaintiff any damage.
We have not felt called upon to determine the correctness of the opinion of the Court of Civil Appeals upon the question as to the power of the receiver of a railroad company to make contracts for through shipments of freight so as to bind the receiver for losses beyond the line of road under his control, and in refusing this application we do not pass upon that question.
Application refused.
Delivered November 19, 1894.